



COURT OF APPEAL FOR ONTARIO

CITATION: Servello v. Servello, 2015 ONCA 434

DATE: 20150616

DOCKET: C59361  M45103  M44845

Juriansz, Lauwers and Huscroft JJ.A.

BETWEEN

Rosina Edda Servello

Plaintiff

(Respondent)

and

Antonio Servello

Defendant

(Appellant)

AND BETWEEN

Antonio Servello

Plaintiff by Counterclaim

(Appellant)

and

Rosina Edda Servello

Defendant to the Counterclaim

(Respondent)

Kenneth Peacocke and Michelle Kropp, for the
    appellant/Moving Party/Antonio Servello

Gavin MacKenzie for the respondent, Rosina Servello

James Butson, for the Home Equity Bank

Heard:  June 3, 2015

On appeal from the judgment of Justice Edward J. Koke of
    the Superior Court of Justice, dated September 2, 2014.

ENDORSEMENT

[1]

The appellant appeals from the judgment of Koke J. setting aside the
    transfer of the home property of the respondent mother to the appellant son, restoring
    the respondent as owner of the property, and dismissing the appellants counterclaim
    for various equitable remedies. The appellant also brings a motion seeking to
    set aside or vary an order made by Pardu J.A. quashing his motion for an order
    vacating a reverse mortgage placed on the property by the respondent.

[2]

The appellant argues that the evidence of misrepresentation was
    insufficient to permit a conclusion of
non est factum
and that the
    trial judge erred in concluding that the respondent was subject to undue
    influence.

[3]

We disagree. In our view, the trial judge correctly concluded that the
    defence of
non est factum
was made out. That was sufficient to void
    the transfer (as well as a second deed entered subsequent to the transfer,
    establishing a joint tenancy between the appellant and respondent, and a third
    deed the appellant made to sever the joint tenancy, which was redundant), but
    the trial judge also found that the respondents signature on the transfer was
    obtained as a result of undue influence. This conclusion is supported by the
    evidence. The appellant lived in the respondents home; the respondent was
    recently widowed; her first language was Italian and she had limited
    comprehension and reading ability in English; and she did not receive
    independent legal advice.

The Counterclaim

[4]

Concerning the appellants counterclaim, the trial judge found that the
    appellant contributed money and labour (approximately $68,000) to the purchase
    of land and construction of a workshop addition on the understanding that the
    property would eventually be transferred to him. However, the trial judge
    concluded that the counterclaim failed because the appellant did not come to
    court with clean hands and because it was premature in any event.

[5]

The trial judge catalogued a list of wrongs committed by the appellant
    and highlighted his refusal to transfer the property back to the respondent,
    which he considered egregious. The trial judge found that the only reason the
    appellant refused to transfer the property back to his mother was because the
    appellant perceived it provided him with leverage in his quest to secure an
    interest in the workshop property.

[6]

The trial judge also concluded that the appellants claim was premature
    in that it had not crystallized when the counterclaim began. Although he found
    that there was an understanding between the parties that the appellant would
    eventually be transferred an interest in the workshop property, the trial judge
    found that the date of the transfer had never been set and there was no
    guarantee that severance of the workshop property would be permitted in any
    event.

[7]

We see no error in the trial judges analysis. Moreover, the trial judge
    had no evidence that the property increased in value as a result of the workshop
    addition in any event.

[8]

Accordingly, the appeal is dismissed. The appellant shall have until
    July 31, 2015, to vacate the workshop premises and remove his equipment along
    with any other property.

Costs

[9]

The respondent appealed the costs order at trial. The trial judge
    awarded costs of over $56,000 (inclusive) on a partial indemnity basis for a
    four-day trial. The respondent made no submissions on the matter but the
    appellant argued that the costs order was excessive in the circumstances and
    sought leave to appeal the costs order in the event his appeal is dismissed. We
    see no error in principle and would not interfere with the trial judges costs
    order.

The motion to vacate a reverse mortgage

[10]

Finally,
    the appellant sought to review the order of Pardu J.A. dismissing a motion to
    vacate a reverse mortgage that had been placed on the property. The motion was
    brought on the basis that the reverse mortgage was in breach of an undertaking
    given to LaForme J.A. that the property would not be transferred pending the
    appeal (LaForme J.A. stayed the order requiring the appellant to vacate the
    property pending the appeal). Justice Pardu ordered that the appellant had to
    bring a separate action to vacate the mortgage.

[11]

We
    are satisfied that this panel has jurisdiction to review the order of Pardu
    J.A. as well as the possible breach of the undertaking given to LaForme J.A..
    However, given the outcome of the appeal, the appellant has no proprietary
    interest in the property so the motion is dismissed as redundant.

Conclusion

[12]

The
    appeal and the motion are dismissed. The appellant shall pay the respondent
    costs of $20,000 for the appeal and motions. The appellant shall pay Home
    Equity $2,000 for the motion. Both amounts are inclusive of taxes and
    disbursements.

R.G. Juriansz
    J.A.

P. Lauwers
    J.A.

Grant Huscroft
    J.A.


